Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Non-Final Rejection 
 The Status of Claims:
Claims 1-16 are pending. 
Claims 1, and 9-16 are rejected. 
Claims 2-8 are objected. 


DETAILED ACTION
1. 	Claims 1-16 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/CN2019/073701 01/29/2019, which has a foreign priority document, CHINA 201810085704.1 01/29/2018.

    Drawings
3.         The drawings filed on 7/28/2020 are accepted by the examiner.  
        IDS
4.          The IDS filed on 7/28/2020 have been reviewed by the examiner .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Objections
Claims 2-8 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 9, the phrase” the Crystal Form A of Compound 1“ is recited. This expression is vague and indefinite because the claim does not elaborate what type of the Crystal Form A of Compound 1 is and also, the claim does not reveal the actual chemical structure of “Compound 1”. The examiner recommends to put the actual chemical structure of “Compound 1” in the claim. An appropriate correction is required.

associated with PDE4 receptor in a subject “ is recited. This expression is vague and indefinite because the claim does not elaborate how the disease is associated with PDE4 receptor in any subject .   
An appropriate correction is required.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27 and 30 of U.S. Patent No.10,662,189 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of their close relationship between the narrowed limitations and broad limitations of the claimed invention.


 The claim 25 of copending Application No. 16/167,971(reference application). describes the followings:

    PNG
    media_image1.png
    67
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    516
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    650
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    198
    591
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    174
    599
    media_image7.png
    Greyscale


However, the instant claims differ from the US Patent No. 10,662,189 B2 in that the scope of the instant claims are narrower than those claims of the US Patent No. instant invention.
Even so, the claim 27 of U.S. Patent No.10,662,189, does contain the claimed 


Furthermore, the claim 30 of U.S. Patent No. does specify the method or process for treating PDE4 related diseases in a subject in need thereof, comprising: administering an effective amount of the compound or the pharmaceutically acceptable salt thereof according to claim 26 to the subject, wherein the disease related to PDE4 refers to psoriasis, psoriatic arthritis, chronic obstructive pneumonia, ankylosing spondylitis, inflammatory bowel disease. Thus, the instant claims are mostly overlapped with those claims of the U.S. Patent No..  Moreover, such limitations can be anticipated; there is very little difference as to the patentable distinction.
So, it would have been obvious to the skilled artisan in the art to be motivated to select the particular claimed compound 1 possessed of unique X-ray powder diffraction patterns to be used for the method for treating specific diseases associated with PDE4 in a subject. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the U.S. Patent No..





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/30/2021